Citation Nr: 1336922	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  06-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1999 to October 2003.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 
 
The Board previously remanded this matter for additional development in September 2007, October 2011, January 2013, and June 2013 for additional development.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

Unfortunately, another remand of this case is required, for reasons discussed below.  

The development order in the June 2013 remand included development to obtain private chiropractic treatment records.  The Veteran was sent a development letter in July 2013, but the Veteran's authorized representative in an September 2013 Written Brief Presentation asserts that the Veteran might not have received the letter since it was not addressed to the Veteran's most recent address of record.  Additionally, associated with record in September 2013, subsequent to the most recently issued supplemental statement of the case (SSOC) in August 2013, are private chiropractic treatment records, as well as a separate September 2013 private chiropractor's evaluation letter addressing treatment and findings.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim.  Of particular interest are the records (to the extent not already of record) from Murphy Chiropractic in New Castle, PA, and any more recent treatment records from the Butler and Pittsburgh VA medical facilities.  The

2.  The RO/AMC should also undertake any other indicated development.  This should include affording the Veteran another VA examination if the Veteran asserts or the evidence received while the case is in remand status suggests that his low back disability has increased in severity since the most recent VA examination.  

3.  Then, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an SSOC and the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

